Citation Nr: 0432302	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-10 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of post operative fusion, left ankle, currently 
rated as 30 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder, including as secondary to service-
connected residuals of post operative fusion, left ankle.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, including as secondary to service-connected 
residuals of post operative fusion, left ankle.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1999, June 2000, and March 2002 
rating decisions of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

By way of correspondence dated September 30, 2004, the Board 
notified the veteran that it was granting his 
representative's motion to advance his appeal on the Board's 
docket.  In October 2004, the veteran and his wife provided 
testimony before the undersigned Veterans Law Judge during a 
video-conference hearing.  

The issues of entitlement to an increased rating for the 
service-connected left ankle disorder and a total disability 
rating based on unemployability due to service-connected 
disabilities (TDIU) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for right knee and low back disorders 
was denied on a direct and secondary basis in September 1996 
rating decision.  The veteran did not appeal the decision.  

2.  Evidence submitted since the September 1996 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself and in connection with evidence 
previously assembled, so significant that it must be 
considered to decide fairly the merits of the claims.

3.  Right knee and low back disorders are related to the 
veteran's service-connected left ankle disorder.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which denied service 
connection for right knee and low back disorders on a direct 
and secondary basis, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  The evidence received since the September 1996 rating 
decision is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002) 38 C.F.R. § 3.156(a) (2001).

3.  The veteran is entitled to service connection for right 
knee and low back disorders on a secondary basis.  38 C.F.R. 
§ 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 2001.

The veteran filed his original claim for disorders of the 
back and right knee in January 1984.  He said that he injured 
his right knee running an obstacle course in January 1945.  
The available service medical records were negative for any 
objective findings of a right knee or low back disorder.  
Upon separation examination in May 1946, musculoskeletal 
evaluation was normal.  Daily sick reports showed that the 
veteran was seen in April, May, and July 1945, but did not 
specify for what reason.

Post-service records dated in 1970 from Dr. Habbager show 
complaints of back tenderness.  In 1972, the veteran suffered 
an injury to the low back while working as a plasterer.  The 
assessment was lumbosacral strain, unstable back, old 
spondylolisthesis, and anterior wedging of L2 and L3.

Records dated in 1974 and 1976 from Henry S. Leong, M.D. show 
complaints and treatment of right knee pain.  In 1974, the 
veteran reported that he injured his right knee playing 
baseball 30 years ago.  Treatment and complaints related to 
the left ankle began in 1977.  Arthritis of the right knee 
and left ankle were noted at that time.  Treatment for the 
right knee and left ankle continued through 1983.  VA 
treatment records dated in 1984 showed treatment for 
arthritis of the right knee and left ankle.  

In May 1984, the RO denied service connection for right knee 
and back disabilities on a direct basis.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated May 22, 1984.  He did not appeal.   

Lay statements from S.W. and H.R. received in 1984 described 
the veteran's difficulties with his legs and back following 
service.

The claims for service connection for right knee and low back 
disabilities were again denied in July 1984, and the veteran 
did not appeal.  See Letter from the RO to the veteran, dated 
July 24, 1984.

In November 1984 and March 1985, lay statements from J.K. and 
H.R. described the veteran's difficulties with his right knee 
and back following service.

In August 1985, the RO denied service connection for right 
knee and low back disorders.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
August 23, 1985.  He perfected an appeal of the denial of 
service connection for a right knee disorder.

In June 1986 statements, S.C., C.T., E.L., N.C., D.L., M.L., 
F.R., and the veteran's wife stated that the veteran had 
problems with his right knee since service.

In August 1986, Dr. Leong reported that he had treated the 
veteran for 15 years for left ankle and right knee problems.

In September 1986, the veteran underwent right total knee 
replacement by Troy Smith, M.D.  Dr. Smith treated the 
veteran for right knee pain since 1983.  Dr. Smith opined in 
1986 that the problems with the left ankle, also discovered 
in 1983, aggravated the veteran's right knee problem.  The 
veteran then had fusion of the left ankle in 1985.

VA treatment records show that the veteran underwent fusion 
of the left ankle in January 1985.  Thereafter, he underwent 
revisions of the fusion in 1985 and 1986.  He was diagnosed 
as having traumatic arthritis of the right knee in April 
1986.  In April 1987, the veteran was diagnosed as having a 
backache due to a shortened left lower extremity.

Private treatment records from Shasta General Hospital 
received in October 1988 showed that the veteran was treated 
for back strain following an automobile accident in November 
1981.  His treatment continued through November 1982.

In October 1987, the Board denied the claim for service 
connection for a right knee disability.  The Board noted that 
the right knee condition did not manifest until many years 
after service and that it had not been shown that a chronic 
right knee disorder was present during service.  

In June 1988, the veteran provided lay statements from G.R. 
and Q.R. describing the veteran's problems with his left knee 
after service.  

In August 1988, the RO denied the veteran's petition to 
reopen his claim for service connection for a right knee 
disorder.  He was notified of this decision and of his 
appellate rights by letter dated September 19, 1988.  He did 
not appeal.  In March 1995, the veteran was awarded service 
connection for post-operative left ankle fusion.

In support of his claim for secondary service connection for 
a back disorder in May 1995, the veteran submitted a report 
from Timothy E. Kopper, D.C.  Dr. Kopper opined that the left 
ankle injury and the resulting one inch leg discrepancy 
caused lumbar problems and led to degenerative joint disease.  

VA treatment records dated in 1994 and 1995 showed treatment 
for arthritis.  In June 1995, the veteran was afforded a VA 
examination.  He was diagnosed as having residuals of post-
operative left ankle fusion, chronic low back strain, and 
total right knee prosthesis.

In September 1995, the RO found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a low back disorder, noting that 
there was no evidence regarding a relationship of low back 
strain with any service-connected disability.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated September 27, 1995.  

A statement from Timothy E. Kopper, D.C., dated in November 
1995 indicates that the veteran's low back condition is 
caused by the posture imbalance resulting from the leg length 
discrepancy due to the left ankle fusion.  He noted that wear 
and tear on the discs of the low back produced degenerative 
disc disease.  Thus, Dr. Kopper opined that the low back 
disorder was caused by the left ankle injury and fusion.  

Troy H. Smith, M.D. commented in January 1996 that because of 
the problems with the left ankle, namely the failed fusion, 
the veteran went on to develop degenerative arthritis of the 
right knee requiring arthroplasty in 1986.  The doctor noted 
that the pain in the right knee and the ankle problems caused 
strain on the lumbar spine and back.  Thus, he opined the 
right knee and back problems were related to the left ankle.  

In March 1996, the veteran submitted a notice of disagreement 
with the September 1995 rating decision.  A statement of the 
case was issued on March 27, 1996.  The veteran did not 
submit a timely substantive appeal.

A report of VA examination in April 1996 reflects the 
examiner's opinion that, "certainly the problems with the 
right knee and back could not wholly be associated with the 
problems of the left ankle, but it would be hard to deny some 
degree of aggravation."

In September 1996, the RO denied service connection for a 
right knee disorder and a low back disorder on both a direct 
basis and as secondary to the service-connected left ankle 
disorder.  The veteran was notified of this decision and of 
his appellate rights by letter dated September 25, 1996.  He 
did not appeal, and this decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2004).

In November 1996 and July 1997, the veteran provided 
additional evidence in support of his claim, including some 
new and duplicate copies of records from Drs. Smith and 
Kopper.  He also provided records from Steven L. Olfert, 
D.C., Jodi Rowland, P.T., and Dr. Eric Lee showing treatment 
for back problems.

In a written report to the veteran's other treating doctor, 
Pamela Iwasaki, M.D., dated in October 1996, Dr. Smith opined 
that if the veteran had not had the problem involving the 
left foot and ankle he would probably not have the problem 
involving the right knee and would probably not have the 
degree of lower back pain which was then present.  

A VA examination report dated in January 1998 indicates 
essentially that the examiner had no mechanism to determine 
whether the right knee or low back disorders were made worse 
after the fusion of the ankle.  The examiner stated that 
though the veteran contends this to be the case, he did not 
think this was a usual sequence of events after the 
shortening of a lower extremity due to ankle fusion.  

In a March 1999 addendum, the VA examiner noted that although 
fusion of some joints may result in added stress to the lower 
back, ordinarily fusion of the ankle does not result in 
significant disturbance of gait.  Thus, he did not believe 
the veteran's right knee or low back disorders were related 
to the ankle fusion.  

In a May 1999 rating decision, the RO reopened the claims for 
service connection for low back and right knee disorders 
based upon the submission of new and material evidence.  
However, the claims were denied on the basis that the 
evidence did not show a relationship between current right 
knee and back disorders and service or a service-connected 
disability, including on the basis of aggravation.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated June 1, 1999.  

On May 26, 1999, the RO also issued a supplemental statement 
of the case addressing the claim for service connection for a 
low back disorder on a direct and secondary basis.  

In August 1999, the veteran and his representative submitted 
a request for reconsideration of the May 1999 rating 
decision, or a notice of disagreement, along with additional 
evidence, including copies of Dr. Smith's records and records 
from Kaiser Permanente showing treatment for back problems in 
the 1990s.  

In a February 2000 letter, the veteran's treating doctor, 
Pamela T. Iwasaki, M.D., opined that the veteran's left ankle 
fusion caused his low back problems and right knee problems.  

In June 2000, the RO issued a rating decision denying service 
connection for a right knee disability on a secondary basis 
and service connection for a low back disability.  The actual 
discussion addresses the claims on a direct basis, a 
secondary basis, and on the basis of aggravation.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated July 7, 2000.  

In April 2001, the veteran filed a notice of disagreement 
with the June 2000 rating decision.  He also noted that he 
had filed a notice of disagreement with the May 1999 rating 
decision in August 1999.

Additional VA treatment records were received in January 
2002.  In January 2002, the veteran also underwent an 
examination by an orthopedic surgeon for VA compensation 
purposes.  The examiner reviewed the veteran's medical 
history, examined the veteran and opined that though this 
case was difficult to evaluate, there was no relationship 
between the left ankle and the right knee or the low back.  

The RO issued a rating decision in March 2002 addressing the 
issues of service connection for a right knee disorder and a 
low back disorder on a direct and secondary basis.  

In July 2002, the RO issued the statement of the case.  The 
veteran ultimately perfected the appeal of the May 1999 and 
June 2000 rating decisions with a substantive appeal timely 
filed in August 2002.  

An additional note from Timothy E. Kopper, D.C., dated in May 
2002 contains the opinion that the veteran began to alter his 
gait due to left ankle pain.  This, in turn, led to 
biomechanical imbalance, and knee degeneration.  

In August 2002, Dr. Smith submitted a statement in which he 
opined that the veteran's chronic back pain problems and 
right knee problems stemmed from the left ankle problems.  
Dr. Smith stated that, had the veteran not had the left ankle 
injury, he would not have the severe problems with his right 
knee and low back.  

In statements dated in May 2002 and August 2004, Pamela T. 
Iwasaki, M.D. opined that the veteran's left ankle fusion 
caused his low back problems and right knee problems.  She 
wrote that the fusion led to uncorrectable anatomic function 
and gait abnormality that was not fully corrected with a 
brace and elevated shoe.  She thus opined that there was a 
direct causal relationship between the left ankle and the 
right knee and low back disorders.  

In an additional opinion dated in September 2002, the 
previous VA examiner stated that he knew of no scientific 
information that would indicate that there is increased 
osteoarthritis or patellofemoral joint disease caused by a 
one inch leg length inequality.  Thus, he did not believe a 
credible scientific case could be made for aggravation of the 
knee arthritis by a short leg, particularly one for which 
there has been an appropriate leg lift prescribed.  He also 
felt that there was no good case to support that the back 
problems would develop due to this discrepancy.  Additional 
VA treatment records were obtained in 2003.

In October 2004, the veteran and his spouse testified at a 
video-conference at the RO.  The veteran reported that he 
believed that his right knee and low back disorders developed 
as a result of the gait problems he had due to the left ankle 
fusion.  His wife also endorsed this theory.  

The Board finds that the evidence obtained since September 
1996 is so significant that it must be considered in order to 
fairly decide the merits of the claims for entitlement to 
service connection for right knee and low back disorders on a 
secondary basis.  It addresses the specified bases for the 
prior denial of service connection, and thus constitutes new 
and material evidence.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, the claims are reopened.

The veteran is service connected for left ankle disability.  
As noted above, he has also been diagnosed as having right 
knee and low back problems secondary to the left ankle 
disability.  The Board finds that the evidence supports the 
claim for service connection because the medical evidence 
establishes a link between the service-connected left ankle 
disability and the current right knee and low back disorders.

The Board so concludes because there are competent medical 
opinions in favor of the veteran's claim.  These are from the 
veteran's treating doctors, and are consistent with the 
treatment record.  However, there is also medical evidence of 
record disputing these opinions.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds the 
opinions of the treating doctors particularly persuasive 
because they are based on prolonged periods of observation of 
the veteran's ankle, knee and back problems.

For these reasons, the Board finds that the evidence is 
evenly balanced for and against the claim.  Accordingly, 
resolving any doubt in the veteran's favor, the evidence 
supports the claim for service connection for right knee and 
low back disorders on a secondary basis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The duty to notify and 
assist has been received has been met to the extent necessary 
to grant the claims, such that any deficiency in this regard 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


ORDER

Service connection for a right knee disorder as secondary to 
service-connected residuals of post operative fusion, left 
ankle, is granted.  

Service connection for a low back disorder as secondary to 
service-connected residuals of post operative fusion, left 
ankle, is granted.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

Additional action is required by the RO in order to fulfill 
the duty to assist.  The RO noted in its June 2003 
supplemental statement of the case (SSOC) that the results on 
the January 2002 VA examination served as the basis for an 
increased rating from 20 to 30 percent.  However, an 
additional examination would be helpful because the results 
are not acceptable for rating purposes.  The RO noted that 
the examination found the veteran's left ankle was fused at 
90 degrees plantigrade.  The RO also noted that this should 
likely by zero degrees.  However, the Board will remand for 
an additional examination in order to clarify the current 
degree of impairment.  

Moreover, as to the claim for TDIU, owing to the results in 
this decision, the RO should review that claim again, as the 
combined rating may change.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Afford the veteran an appropriate VA 
examination of the left ankle.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of post 
operative fusion, left ankle.

The examiner should report the range of 
motion measurements for the ankle in 
degrees, and should also indicate what 
would be the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
ankle is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis of the 
left ankle, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Readjudicate the veteran's claims for an 
increased rating for the left ankle and a 
TDIU, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



